internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-147252-02 date date legend x y z d1 d2 d3 state dear this letter responds to a letter dated date requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that x be granted an extension of time to make an election under sec_1361 of the internal_revenue_code for the taxable_year beginning d2 plr-147252-02 facts x y and z were incorporated in state y and z are the wholly owned subsidiaries of x on d1 x filed a form_2553 election by a small_business_corporation in which it elected to be taxed as an s_corporation for federal_income_tax purposes the election was granted effective d2 at the time the election was made x intended to treat y and z as qualified subchapter_s subsidiaries however x failed to file a form_8869 qualified_subchapter_s_subsidiary election at all times relevant x has treated y and z as qualified subchapter_s subsidiaries and has filed all relevant income_tax returns as if y and z were qualified subchapter_s subsidiaries x became aware of its failure to properly elect qualified_subchapter_s_subsidiary treatment for y and z on d3 x submitted a request for relief under sec_301_9100-1 and law and analysis sec_1361 provides that for the purposes of the internal_revenue_code the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that a small_business_corporation is any domestic_corporation which is not ineligible and which does not- a have more than shareholders b have as a shareholder a person other than an estate a_trust described in c or an organization described in c c have a non-resident alien as a shareholder and d have more than class of stock sec_1362 provides that a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of a qualified_subchapter_s_subsidiary shall be treated as assets liabilities and such items of the s_corporation sec_1362 provides that the term qualified_subchapter_s_subsidiary means any domestic_corporation that is not an ineligible_corporation if of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat the subsidiary as a qualified_subchapter_s_subsidiary a taxpayer makes a qualified_subchapter_s_subsidiary election by filing a form_8869 with the appropriate service_center sec_1_1361-3 provides that the time for making such election is any time during the s_corporation parent’s taxable_year sec_1_1361-3 provides that a qualified_subchapter_s_subsidiary election shall be effective plr-147252-02 on the date specified on the election form or on the date the election form is filed if no date is specified sec_1_1361-3 provides that the effective date cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing sec_1_1361-3 provides that an extension of time for filing an election to treat a wholly owned subsidiary as a qualified_subchapter_s_subsidiary may be available under procedures applicable under sec_301_9100-1 and sec_301_9100-3 sec_301_9100-1 provides that the regulations under sec_301_9100-2 and sec_301_9100-3 provide standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election under this section sec_301 a further provides that sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of the income_tax regulations ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief conclusion based upon the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result the taxpayer has days from the date of this ruling to file a form_8869 with the appropriate service_center to treat y and z as qualified subchapter_s subsidiaries effective d2 a copy of this letter should be attached with the election a copy is included for that purpose plr-147252-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes
